LEARNED HAND, District Judge
(after stating the facts as above). The ledger was incomplete, because the accounts on which the notes had been paid wereqot posted. Why were they not? The bankrupt suggests that it was because they had been paid by the notes; but we have no means of knowing what the notes were, except that Brinn, a witness not impressive even on paper, says they amounted to $300. He cannot produce any documentary corroboration of the amount. The six accounts appear to aggregate about $313 (folios 210, 214, 215), and we have no means of telling how much was left due upon them; perhaps they had been wholly compromised by the notes. Prima facie some part remained due, though it is left uncertain. That makes no difference, however, on the specification for failing to0 keep books, however it might on the specification for false schedules.
The ledger being incomplete, the question remains of intent, a question we do not nicely scrutinize, after the special master and the District Judge have passed upon it. Was there any evidence of intent? We think there was. The items not posted all touched a transaction which was open to inquiry and rescission, the preference of Brinn’s claim. So far as appears, these were the only accounts not posted, and the suggestion at once is that the omission was deliberate and to cover the preference. It is said that this was a foolish device, since the journal showed them anyway; but that touches the weight of the proof. Besides, knaves may be also fools. The schedules at least followed the ledger; perhaps the plan at the outset was that they should. The acknowledged facts fit with a deliberate suppression.
The bankrupt did nothing to remove suspicion; his printed word goes far to confirm the special master’s conclusions; he was evasive, shifty, uncommunicative, apparently dishdnest. If this arose from his lack of English, he should have been, examined through an interpreter. On the record the special master was more than justified in his conclusion that the omissions were deliberate.
Order affirmed, with costs.